Cite as 2016 Ark. 315


                 SUPREME COURT OF ARKANSAS

                                                Opinion Delivered September 15, 2016


 IN RE SUPREME COURT
 COMMITTEE ON CHILD
 SUPPORT—AFFIDAVIT OF
 FINANCIAL MEANS




                                      PER CURIAM
       The Supreme Court Committee on Child Support proposed a new Affidavit of

Financial Means to the court, revised and updated to provide more pertinent information

to the parties and the courts in matters involving family support than the current affidavit

provides. By per curiam dated April 14, 2016, the court published the proposed affidavit

for written comments due to the court by May 20, 2016.

       The court requested that the committee review the comments submitted and, taking

those into consideration, to make a final recommendation to the court. The committee’s

final recommendation is to adopt the proposed affidavit with one change suggested in the

comments, to add lines at the bottom of each page for the litigants and, if represented, their

attorneys, to initial.

       The court accepts the committee’s recommendation and adopts the new affidavit,

with that one change, effective October 10, 2016. The new Affidavit is attached.
            RECOMMENDATION TO THE SUPREME COURT OF ARKANSAS
            FROM THE SUPRE,ME COURT COMMITTEE ON CHILD SUPPORT

IN RE: ADMINISTRATIVE ORDER NO. IO--AFFIDAVIT OF FINANCIAL MEANS

TNTRODUCTION

       The Supreme Court Committee on Child Support proposed a new Affidavit of Financial

Means to the Court, revised and updated to provide more pertinent information to the parties and

the courts in matters involving family support than the current affidavit provides. By per curiam

order dated April 14, 2076,the Court published the proposed affidavit for comment, with written

comments due to the Clerk of the Court on May 20,2016. The Clerk received four letters in

response. The Court requested that the Committee review the comments and make a final

recommendation, taking those comments into consideration.

DISCUSSION

       The Committee met on June 24,2016, to review the comments. Of the four letters

submitted, three of them supported the proposed affidavit, with one suggestion made for a

formatting issue, In the fourth letter, the writer commented positively to one change and made

seven suggestions for other changes. The Committee discussed each and every suggestion'

Some were for changes the Committee had discussed specifically in the drafting stage. Some

were for changes to things the Committee had done by design or had opted not to do. The

Committee adopted one of the suggestions: putting lines at the bottom of each page for the

litigant and the attorney, if he or she is represented, to initial, The affidavit was amended

accordingly.
I{ECOMMENDATION

        AfteL consiclerìrrg the Comrnents submitteclto the Court, the Committee rcspectfully

recommerrcls that the Court approve and aclopt the attached   Affidavit of llinarlcial Means, âs

amenclecl,


        Tliank you.

                                                     Rcspectfr,rl   ly subn'ritted,




                                                     Mackie Pielcc
                                                     Circuit Judge
                                                     Chair of Child Support Committce



                                                     D




                                                 2
            IN THE CIRCUIT COURT OF                    COUNTY, ARKANSAS
                                 (Domestic Relations Division)

                                                  Division


Plaintiff

V                                               Case No.            DR


Defendant


                      AFFIDAVIT OF FINANCIAL MEANS
Name:                                      , being duly sworn, says under penalty of perjury,
that he/she has prepared or approved this financial statement, and that the following
information and attachments (including income verification as required by page 7)
are complete, true, and correct.


Date                                                  Signature

Subscribed and sworn to before me on this             day of                    20
                                                  -
                                                      Notary Public
My commission expires

                                          MY INCOME
            1         How often are you paid?

                        _     weekly
                        _     bi-weekly (every two weeks-26 times a year)
                        _     monthly
                        _     bi-monthly (twice a month-24 times a year)
                        _     other -Explain (attach an exhiþit if necessary)


            2.*       Net Pay: (Take-home after allowable deductions)

                                           $

*Complete worksheet on next page to determine Net Pay for calculating child support



Page 1 of         7
                                                               Ini t iaf   s     Ini t iaf   s
                               NET PAY WORKSHEET
        (lf more than one employer, fill out and attach multiple copies of this worksheet)


 EMPLOYER
 Address:                                     Telephone #:



 3.   Gross Wages per pay period                                                           $

 ALLOWABLE DEDUCTIONS UNDER STATE LAW

 A.   Federal lncome Taxes Withheld                                                        $

 B. State lncome Taxes Withheld                                                            $
 C. F.l.C.A. (Social Security) or Railroad Retirement                                      $
 D. Medicare:                                                                              $
 E. Health lnsurance (only the porlion paid for children   in fhis case                    $
      as required  by page  7)
 F.   Court-ordered child supportfor other children not                                    $
      involved in this current case. (For example, children from
      a previous relationship or marriage):
 G                                         TOTAL Allowable Deductions                      $




 3.H       Subtract TOTAL Allowable Deductions from Gross Wages
                                                     = NET PAY  $

       THE FINAL NUMBER IN THIS BOX BELONGS ON PAGE 1 UNDER ''NET PAY"


 lf you pay support for children nof involved in this case in a form other
 than þavro ll deduction , then you should attach the ch¡ld support order
 and proof of      ment as an exh¡b¡t to this affidavit

Any other deductions from your paycheck do not figure into your net pay under Arkansas
law regarding child support. Some examples of payroll deductions that you mav not
subtract from your income for calculating child support include: pension plans, union
dues, 401(k) payments, loan repayments, charitable contributions, life insurance, and
health insurance payments that cover you or your spouse.

However, the court may consider these expenses, particularly if they are significant, so
you should reflect them in the proper place in the pages to follow'

Page 2 of       7
                                                              Ini t ial-   s    Initials
                                       OTHER INCOME


          Other income                       Amount:                  Source         Frequency
4

          Bonuses or incentive pay not
4.1
          reflected on page 2:
4.2       Other court-ordered income
          such as alimony/child support
          paid to you:
4.3       Payments from a settlement or
          annuity:
4.4       Regular gifts from relatives or
          friends:
4.5       lnvestment income such as rent
          payments to you:
4.6       Stock dividends or bond
          payments:
4.7       Regular payments to you or on
          your behalf from a Trust:
4.8       Other:

4.9         TOTAL OTHER
                        INCOME:                             $



                                 OTHER AVAILABLE FUNDS
    5      ASSET                                 AMOUNT                   SOURCE
           Cash on hand, and in bank
    5.1    accounts:
    5.2    Trust fund assets held on your
           behalf:
    5.3    Stocks, bonds, mutual funds

    5.4    Other (i.e. 401-K, retirement, etc)


    5.5    TOTAL:
                                                 $




Page 3 of          7
                                                          rni t ia1   s        rni t iaÌ   s
                       MY CURRENT MONTHLY EXPENSES *

 6
               Expense:          Amount:             Expense:                Amount:

 a                                               Health lnsurance
        Rent/house payment       $          n                                $

 b
        Gas, water, trash, &     $          o    Non-covered medical         $
        electricity                              (including medicine)

 c.
        Telephone                $          p    Life insurance              $

 d
        lnternet                 $          q    Car payment                 $

 e
         Media Services, i.e     $          r    Car lnsurance               $
        ,Cable/Satellite, etc.

 f
        Child care               $          S    Car fuel and                $
                                                 maintenance


 g      Food                     $          t    Lawn care                   $


 h      Union dues               $          u    Charitable giving           $


        Pension plan             $          V    Household Expenses          $

        401(k) payments          $          W    Dry cleaning                $
 J




 k.     Garnishments             $          X    Other                       $

        Cigarettes               $          v    Other:                      $


 m      Alcohol                  $          z.                                $
                                                 TOTAL


      * Place a check mark by all expenses which you are not currently paying.




Page 4 of          7
                                                    Tni t ia1 s         Ini t i-al- s
                                       MINOR CHILDREN

    7                                                                              Number of children:


    a         Number of minor children I have with opposing party              #

    b         Number of other minor children I have                            #

    c.        Names of minor children involved in this case:                   AGE


         I

         2


         3


         4




                                   CREDITORS & DEBTS
8            Debts in the names of BOTH PARTIES are:
                       Creditor:                       Total amount owed       Monthly payment:

    a                                                  $                       $

    b                                                  $                       $

    c.                                                 $                       $

    d                                                  $                       $

    e                                                  $                       $

    f                                                  $                       $

    g                                                  $                       $


                       Totals:                         $                       $




Page 5 of          7
                                                               Ini t iaI   s        lni t iaI   s
L       Debts only in my name:

                  Creditor:                  Total amount owed:     Monthly payment

 a                                           $                      $

 b                                           $                      $


 c                                           $                      $


 d                                           $                      $

 e                                           $                      $


                    Totals                   $                      $




'10.    Debts only in the name of the other party:

                  Creditor:                  Total amount owed      Monthly payment:

 a                                           $                      $


 b                                           $                      $

 c                                           $                      $

 d                                           $                      $


 e                                           $                      $


                    Totals                   $                      $




11. SUMMARY OF ABOVE DEBT TABLES


        Summary of Debts:      Total Owed:              Total Monthly Payments:

    a
        Joint Debts:           $                         $

    b
        My Debts:              $                         $

    c
        Other Party's Debts:   $                         $




Page 6 of     7
                                                     Ini t ial- s       Ini t ial- s
                          ACKNOWLEDGEMENT OF
            RESPONSIBILITIES AND CONSEQUENCES
l,                             understand that I must comply with the following,               I


acknowledge and agree to each provision by initialinq each paraqraph below.

_Both      parties must complete and exchange this seven-page affidavit           by   providing
to opposing counsel or pro se litigants within five days before hearing.

_Both        parties must supply the original notarized affidavit to the court.

       lf I am employed, I must attach copies of my last three paystubs to this affidavit.

        lf I am self-employed, I must attach copies of my last two federal and state tax
returns, including all schedules, to this affidavit.

     Before each court hearing where financial matters are at issue, I will review this
document and provide updated information to the other party and to the court.

        Iunderstand that the cost of dependent health insurance coverage is the difference
Ue¡,veen self-only and self with dependents or family coverage or the cost of adding the
child(ren) to existing coverage.

        I understand that failing to comply with these provisions, or deliberately attempting
to mislead the court or the opposing party, may result in my being held in contempt of
cou11, being fined, being ordered to pay attorney's fees, and/or being sentenced up to 6
months in fail, and that serious violations can result in prosecution for felony perjury-
punishable by 3 to '10 years in prison.



Date                                                   Signature

I certify that I have reviewed this affidavit with my client and advised him or her of the
importance of providing true, correct, complete answers and the required exhibits.



Date                                                   Attorney



Form Revised    t2016




Page 7 of      7
                                                                                                                                 Judge Robert Herzfelcl
                .Søfine County Circuit Court                                                                                                Phone: 501-303- 1584

                4úi (Division
                                                                                                                                                    Fax: 303-l5tl5
                                                                                                                                     j ud gcherzf'eld @ grnail.cotn

                22"'t     Ju[icíaf cDistrict of ,4rfrgnsas             $,,, p rì r   i, i, iìT9',ilJlif
                                                                                     I l. i ¡il :ì fJ,'i'f ¡,¿n,   0,.,
                                                                                                            CF

                                                                          Zúlb ÁpR            l9 p t, 0l
Stacey Pectol
Clerk of the Supreme Court
                                                                      ii ;AC[\'           F   [CTOL, CLERK
                                                                                                                          FB tu ffiÐ
ATTN: Adrninistrative Order Nulnber   l0
                                                                                                                                  AP R 1   I   2016
625 Marsh¿ill Street, LittleRock, AR7220I
                                                                                                                               S TACEY }TE.CTOL
                                                                                                                                      CLE fiK
RE:            Draft Affirlavit of F'inancial Means

Dear Ms, Pectol,

I an-r writing i1 stro¡g supporl of the new draft Affidavit of Financíal Means (AFM) that is up for conrment until lvlay
20th. It was clearly clralled with pracricality, clarity, arrd ease of r.rse in rmnd, As a Circuit Juclge who hears primarily
dornestic cases, I can attest that the nerv draft addresses allof the conceltls I have had over the years. I'll list some
highlights below:

l.             Moving the nolarized signature lo the lront page soryes multiple purposes. First, approximately half of the AI'Ms
               submittcd to rnc are not notarizcd. Putting it on thc front makcs it morc likely to be completed. Secon           Tnp L ANCASTER Lruø FINVT, PLLC
 4r   j
     Nourr+ Mrrnxnr Sr                  ATTOI{N tys Ar tyfiPl'r.,. iìf CtIVå-0 Ttr-: (5or )176.2224
 ['.O Box rz95                                                                            (5or)778'6r86
 Beu ron,    AIì   7zor.9                  Jerr.ircrM. r.ancasrer.'iioiìÎ'!t,r,oil¿;lrntæ
                                             Clirrtt¡n W. Lancaster
                                                LoriD.r.roward /lJllr ÄpR      2l p l: I I
                                                                      SIAC[\'PICiOL,        CLERK


April 20, 2016

Ms. Staccy Pectol, Clerl<

                                                                                            ffi D
Supleme Court of Arkansas
.¿\ttn; Aclmin, Orcler No. l0
625 Marshall St.
                                                                            FM         fl


Little Rook, A,R 72201                                                                 2    1   201ñ
                                                                                 APR
                                                                                                       oL
RY l'-ill.S"l (:l.ASS   tNl,1/1.
                                                                              $'iA 1:.;Ç:'( Pec'f
                                                                                     CLE RK
I{u        IN RI' ADI\{IN. ORDER NO. 10
           AI'FIDAVIT OF' IìINANCIAI, MEANS
           PER C]tJRIUM OPINION APRIL 14,2016

Deal N{s Pcctol

I arl writing Loday to cxprcss my grcrat support of the.,:li¿rnges to the Affidavit of Financial lvleans
("Alìlv{") as r-ecerrtly revisecl ancl submitted for comments as per the above-stylecl opinion. I ar.n a
failll, ns\^, attorney, having hecn in plactice a little ovor two )/ears, with a small fiul in Benton.
ApproxunaÍely759'ooftheworklcloisinclornesticreiatiorrs,adoption,anclguardianshipcases. I
anr a lì'equent user of the AFM ancl vcry familiar with its use in both settlement negotiations ar-rcl
cou11 Jrroceedings.

I supporl the changes to the AFM for lnany reasons. Firstly, moving the signature and notary area
to the front makes it easy to scc if the person has actually compietecl that porlion. lvlany times.
peopie fìll out Lhe AIrM anC then lail to sign the document, which causes issucs if not caught before
co Lrrt,


Next, the revisìons to the "lvfy Incomo" section, remor,'ing the second "allowable dedlrotions" ancl
"other cleciuctions" sections clears up that substantiaì1y. lvfan¡,, many times in practice pcople
nlan¿lge to clouble up on the deductions, in part I believe, because those two sections al'e listecl
tr.vicc in the ciocument.'Ihis is so incredibly confr,rsing for clients, so this revision helps greatly!

Aclclitictrrally, putting thc "Nc! Pay Worksheet" on the,âecond pagc ìs a wondelful change. ln the
olcì r'elsion, it rvas scvcral pages bacli in the document, which always lead to confusion. I his
nervly-placecl and r.:lcarly-dcline¿itecl worksbeet is clsar to understand, defrnes lhe coutt-olde.red
chilcl support -scction uiccl¡,, anci lias an explanation s;cctiou at the lrottom ol the ¡lage that nrakes
rt vcry cleil'wha1 is nnd i>- not incltrciecl in pa¡, ancl pa;'::oll dccltrctions,




                                   *,wr",,.T'he Lanc¿rs terLarvÞ-irm.com
 TrrE         L ANCASTER Lnw F IRM                      pflc                   ìruw -fhèl ¡n.nîterl   ^wflirnr.cñnl


l\4ovipg ahcacj to Page 3, the "L)thel lucorne" sectioit gives good exaurples ol'what rnight be
incl¡decl. The olcl fbrm clicl not have these, which caùsed people to sometjmes forget about them
or even intentíonally leave them or"rt ancl plead ignoránce, Income is different from other funds
avail¿rble to a person, so making those sections separa-te is a great slep to even more clarity.

Adclitionally, rnaking the "My Current Monthly Expenses" table on Page 4lat'ger makes it so mr"rch
easier to complete. Thc current form cranls the same table onto half a page, which makes the
numbers so small that it's difficult to conrplete the tahle where it is legibJe.

I r,vas pleased,    well, to see that the informational table about the parties was removecl (fbrmerly
                   as
on p,rg. 4 of 7 in the olcl version). Sontetimes these panies lrave been divorced flor years, separated
for:-yea,:s, or they are parties who u,ould never havc known the int'ormation about the other party
atait.'fakingtliissectionoutjustsavesmetime,andtruly,thissectic¡nwasalmostneverusedin
nry practice

Also, ihanging thc clebt sections cln Page 7 to "rny n¿ìme" attd "ltame ol the other pafly" instead o1'
"Plaintitl" ancl "l)cfeucl¿int" clears these sec,fit)ns up quite nicerly, A lot of tirnes, even with the
parties narne s listccl on the case , the parly cornpleting the form still does not lcnow who the Plaintiff
ancl Defend¿rut arel

I.-i1ally, the last page is. in rny opinion, the best cha-nge macle to the docr-tment. Clients rarely
urnclerit¿rncl that the rJc¡cumcnt is necessary to set r:hild supporL and spottsal support. They
sometimes f'eel like the court is just being nosy, thç other party's attorney is asking intrusive
qr.re.stions by sencling an AltrM with intcu'ogatories, and that this pcrrsonal ínforrnation cannot
possibly be needecl fãr the courl to just set support. Ilaving this information on the back easily
txplain-s the reasons the AFM is r-rccdecl ancl lcts the party knor,v that the other party has to complete
onã as we.ll T'his explanation section also clearìy tells the client that three paystttbs or t\ryo tffx
retums, as applicable, ate to bc subtlittcd with thc form as well,

As a famity larv ancl plobate practítioner, I wholehearterlly suppoil the changes nrade in this ncw
version o1'the AIìM,

'Lhank you for your tinre ancl for allorving the conun¡¡nt period,        If you should      have any other
questions ln this regar.cì, please do not hesltate to give nrc ¿r cal1.

S   it Lccrcly,




Lori D, Howalcl
Associafe AttorneY
Seln   T     I(eith
                                                          Keiiirh, Ndill,ero                                                                              Victoria Hirsis lJltrtrr¡t
Arlcllei,v   Iì iVl illcr
St.:plrerr \\r lJLrtler
                                                     lFl,r"l   tl    e ir', S,c[-l n e i cil e r                                                          Cc25 P. l: 4b                      .lcnnl Iì, l:ruqli;nlrrlì
                                                                        Aprir     2-0,2016
                                                                                                        5 IACT Y PTCTOL, CLERK


                   Stacy Pectol                                                                                                          FM F,"-mff}
                   Clerk, Suprenre Court of AR
                   Attn: Admirt. Order No, L0                                                                                              APR        25         2016
                   1ustice   Blc.lg.
                   625 MarshallSt,                                                                                                       STACËY PECTOL
                   Little Rock, AR72207                                                                                                      CLËRK




                      Dear Ms. Pectol

                              I have had an opportunity   to review the proposed revised Affidavit of Finarlcial Means, and                                  I



                   wlrole heartedly support the revisions. This clears up many of the previous AFM's less than clear
                   instructions to the clients that are filling these out. ln particular, the acknowledgment of understanding
                   what they are providing with the listed potentialconsequences willmake this a more meaningful
                   document and will cause the attorneys providing this ìnformation to lre more thorough,



                                                                                              Sincerely,




                                                                          Maly M, White                       Schnciclcr'
                                                                           Keith, \4ì ller, Ì3utler,
                                                                         Schneicler & Pawlik, PLLCI




                                                                                                                                           | |.)    \\r t rrÌ1,'t 5i . .j','
                                                                                                                                                                                "..'
                                                                                                                                                   l:;it,cilcvl llr',,\ I{,jll)'0 I
                                                                    i', \\ \\j 2ìr l.iìllr¡l ll( vi ( (ll'!                                                     1,rv 9;í lt)!),
                                                                                                            ii:,jl¿iïl:ÂÉ-"*iL                5


                                                                                                    Zûtb ¡{/ry          -3 p          f: lb
                                                                                               :i i,'\ù[y pECT0L,
                                                                                                                  CLTRK




lØ.ay    2,2016
                                                                                           FE H.- ffi            r¡ltrw           Ð
                                                                                               MA)r         03    ZOIO

Stacel, Pectol, Clerk, Supreme Coutt of Arkansas                                               -;...,   '    :,:r ì1,   .   ,,.
                                                                                                                                  I
.lrrsticc Building
625 Marshall Street
Littlc Rock, AR12207

            RE: Adrninistrative Order   l0

Dear Clelk Pectol

Ilavirig reviewed the Proposed Affidavit to replace the cument Affìdavit of Financial Meaus, I
have the following cornments:

1. Shouldn't the net pay include       the "other income" f'rom page two trefore the total amount of net
income is transferred to pagc one?

2. On the list r¡f Creditors and Debts, could you include a space for the last four cligits of the
account numbel?

3   .
    Also on the iist of Creditots ancl Debts. coulcl you provicle some sugge stions such as
Mortgage, Studelit Loans, Medical Bills, Credit Carcls, Bank Loans, Collections Accounts? I
lincl that rny clients remetnbel'their debts more easily if I ask for thern by type.

4. At some place, you lnay need to inquire whether   the debt was incun'ed cìuring the man'iage,
Just having whose name the clebt is in does not help deterrnine whether or not a ciebt is a marital
debt.

                                       at Thc bo11om of cvcry pagc (rnostl)'fbr the lar.vycrs
5. I q,ourld rccolnnrend a line l'oL initials
becausc we hnve this documenl for cvery ciient and they all look alilLHTTER TO PECTOL/page two


7. I likecl   the clesign of the Income worksheet, and I like the Res¡ronsibilities ard Consequences
section,

g. IwouldrecommenclmovingtheNotaryboxtotheendoftheclocumentbecauseit'sjust
confusing at the beginning,

Thank you for allowing an opportunity to comment on the fonn.




Carla Fuller
ARBAR 90086